Exhibit 10.1

 
AMENDMENT NO. 2 TO
CREDIT AGREEMENT
 
Dated as of March 31, 2006
 
AMENDMENT NO. 2 TO CREDIT AGREEMENT (this “Amendment”) among ACCO Brands
Corporation, a Delaware corporation (the “Company”), ACCO Nederland Holdings
B.V.(as successor to Furlon Holding B.V.), a private company with limited
liability (besloten vennootschap met beperkte aansprakelijkheid) organized under
the laws of The Netherlands (the “Dutch Borrower”), ACCO Brands Europe Ltd., a
limited company organized under the laws of England and Wales with registered
number 5532999 (the “U.K. Borrower” and, together with the Company and the Dutch
Borrower, the “Borrowers”), the Lenders listed on the signature pages hereto,
Citicorp North America Inc., as administrative agent (the “Administrative
Agent”).
 
PRELIMINARY STATEMENTS
 
(1) WHEREAS, the Borrowers are parties to a certain Credit Agreement, dated as
of August 17, 2005 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement” (terms used herein without
definition in this Amendment have the meanings given such terms by the Credit
Agreement)), among the Borrowers, the Lenders, the Administrative Agent and the
other parties named therein;
 
(2) WHEREAS, the Borrowers have requested that the Requisite Lenders agree to
amend certain provisions of the Credit Agreement;
 
(3) WHEREAS, the Requisite Lenders have agreed, subject to the terms and
conditions hereinafter set forth, to amend certain provisions of the Credit
Agreement as set forth below;
 
NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the sufficiency and receipt of all of which is hereby
acknowledged, the parties hereto hereby agree as follows:
 
SECTION 1.  Amendment. As of the Effective Date (as defined in Section 3), the
Credit Agreement is hereby amended as follows:
 
(a)  the definition of “Responsible Officer” contained in Section 1.1 of the
Credit Agreement is hereby deleted and replaced with the following:
 
   “Responsible Officer” means, with respect to any Person, any of the principal
executive officers, managing members or general partners of such Person but, in
any event, with respect to financial matters, the chief financial officer, vice
president (finance and accounting), treasurer or controller of such Person.
 

--------------------------------------------------------------------------------


 
(b)  a new definition is added to Section 1.1 of the Credit Agreement in
appropriate alphabetical order as follows:
 
“Available Basket Amount” means, at any date of determination, the excess of (i)
the sum of (A) $35.0 million plus (B) the amount of Excess Cash Flow for the
period from January 1, 2006 through the end of the last Fiscal Year ending at
least 101 days prior to such date of determination that was not required to
prepay Term Loans pursuant to Section 2.9(b) (Mandatory Prepayments) (assuming
for this purpose that no credit was available against the Company’s obligation
to prepay Term Loans out of Excess Cash Flow) over (ii) the cumulative amount
applied to repay Subordinated Debt prior to such date of determination pursuant
to Section 8.6(iii) (Prepayment of Subordinated Debt).
 
(c)  the final proviso to Section 2.9(b) of the Credit Agreement is deleted and
replaced with the following:
 
“provided, further, that the Borrowers’ obligations to prepay Term Loans
pursuant to this clause (b) shall be reduced in an amount equal to the aggregate
Dollar Equivalent amount of (x) Term Loans optionally prepaid by the Borrowers
pursuant to Section 2.8(b) (Optional Prepayments) during such Fiscal Year plus
(y) the lesser of (A) the amount of Subordinated Debt prepaid by the Borrowers
pursuant to Section 8.6(iii) (Prepayment of Subordinated Debt) during such
Fiscal Year and (B) the amount set forth in the foregoing clause (x).”
 
(d)  Section 6.1(b) of the Credit Agreement is amended by adding the following
proviso at the end thereof immediately prior to the final period in such clause:
 
“; provided, that the certificate of the Company Accountants with respect to
whether the Company Accountants have become aware of any such Event of Default
may be provided at the time of delivery of the Compliance Certificate relating
to such fiscal year”
 
(e)  Section 8.6 of the Credit Agreement is deleted and replaced with the
following:
 
“Section 8.6 Prepayment of Subordinated Debt.
 
None of the Borrowers shall, nor shall they permit any of their respective
Subsidiaries to, prepay, redeem, purchase, defease or otherwise satisfy
(“prepay”) prior to the scheduled maturity thereof in any manner, or make any
payment in contravention of any subordination terms of, any Subordinated Debt;
provided, that, notwithstanding the foregoing, so long as no Event of Default
has occurred and is continuing at the time of any such prepayment, the Company
may prepay Subordinated Debt (i) in connection with a Permitted Refinancing of
such Subordinated Debt pursuant to Section 8.1(p) (Indebtedness), (ii) out of
the Net Cash Proceeds of an Excluded Issuance within 365 days of the
consummation of such Excluded Issuance and (iii) in an amount not to exceed
(measured at the time of any prepayment pursuant to this clause (iii)) the
Available Basket Amount; pro-
 
2

--------------------------------------------------------------------------------


 
vided, that in the case of this clause (iii) after giving effect to such
prepayment, (x) the sum of the Dollar Equivalent amount of (A) the unused
portion of the Revolving Credit Commitments plus (B) the aggregate unrestricted
cash balance (including Cash Equivalents) of the Company and its Subsidiaries at
such time is not less than $50,000,000 and (y) the Borrowers would be in pro
forma compliance with each of the financial covenants contained in Article V
(Financial Covenants) as of the last day of the most recent Fiscal Quarter or
Fiscal Year for which a Compliance Certificate has been delivered pursuant to
clause (c) of Section 6.1 (Financial Statements).”
 
(f)  Section 10.8(b)(iv) of the Credit Agreement is amended by adding the
following immediately after the last parenthetical contained therein:
 
“and the Stock or Stock Equivalents of any Person upon the winding up or
dissolution of such Person pursuant to a transaction that does not otherwise
violate any prohibition contained in the Credit Agreement”.
 
SECTION 2.  Conditions to Effectiveness. This Amendment shall become effective
when, and only when, and as of the date (the “Effective Date”) on which (a) the
Administrative Agent shall have received counterparts of this Amendment executed
by the Borrowers and the Requisite Lenders, (b) the Company shall have prepaid
not less than $25.0 million of U.S. Term Loans following March 27, 2006,
pursuant to Section 2.8(b) of the Credit Agreement and shall have elected to
apply such prepayment entirely to the scheduled payment of principal on the U.S.
Term Loans that is due on the U.S. Term Loan Maturity Date, (c) the
Administrative Agent shall have received a certificate signed by a duly
authorized officer of the Company dated the Effective Date, to the effect that,
after giving effect to this Amendment: (i) the representations and warranties
contained in each of the Loan Documents are true and correct in all material
respects on and as of the Effective Date as though made on and as of such date
(unless stated to relate solely to an earlier date, in which case such
representations and warranties are true and correct in all material respects as
of such earlier date); and (ii) no Default has occurred and is continuing.
 
SECTION 3.  Representations and Warranties. The Borrowers represent and warrant
as follows:
 
(a)  The representations and warranties contained in each of the Loan Documents
are true and correct in all material respects on and as of the date of this
Amendment, as though made on and as of such date (unless stated to relate solely
to an earlier date, in which case such representations and warranties are true
and correct in all material respects as of such earlier date).
 
(b)  No Default has occurred and is continuing on the date hereof.
 
SECTION 4.  Reference to and Effect on the Loan Documents. (a) On and after the
Effective Date, each reference in the Credit Agreement to “this Agreement”,
“hereunder”, “hereof” or words of like import referring to the Credit Agreement,
and each reference in the other Loan Documents to “the Agreement”, “thereunder”,
“thereof”, or words of like import re-
 
3

--------------------------------------------------------------------------------


 
ferring to the Credit Agreement shall mean and be a reference to the Credit
Agreement, as modified hereby.
 
(b)  The Credit Agreement and each of the other Loan Documents, as specifically
modified by this Amendment, are and shall continue to be in full force and
effect and are hereby in all respects ratified and confirmed.
 
(c)  The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of the Credit Agreement or the other Loan Documents, nor constitute a
waiver of any provision of the Credit Agreement or the other Loan Documents.
 
SECTION 5.  GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HERETO SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.
 
SECTION 6.  WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES
ALL RIGHTS TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER
BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS
AMENDMENT OR THE ACTIONS OF THE COLLATERAL TRUSTEES OR THE AGENT IN THE
NEGOTIATION, ADMINISTRATION, PERFORMANCE OR ENFORCEMENT THEREOF.
 
SECTION 7.  Execution in Counterparts. This Amendment may be executed by one or
more of the parties to this Amendment on any number of separate counterparts,
and all of said counterparts taken together shall be deemed to constitute one
and the same instrument.
 
SECTION 8.  Costs and Expenses. The Borrowers hereby agree to pay all reasonable
costs and expenses of the Administrative Agent associated with the preparation,
execution, delivery, administration, and enforcement of this Amendment,
including, without limitation, the reasonable fees and expenses of the
Administrative Agent’s counsel and other out-of-pocket expenses related hereto.
Delivery of an executed counterpart of a signature page to this Amendment by
telecopier shall be effective as delivery of a manually executed counterpart of
this Amendment.
 
4

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.
 
ACCO Brands Corporation,
as U.S. Borrower
 
By:  /s/ Neal V.
Fenwick                                                                      
        Name:  Neal V. Fenwick
        Title:  Executive Vice President and Chief Financial Officer
 
ACCO Brands Europe Ltd.,
as U.K. Borrower
 
By:  /s/ Neal V. Fenwick____________________________   
        Name:  Neal V. Fenwick
        Title:  Director
 
ACCO Nederland Holdings B.V.,
as Dutch Borrower
 
By:  /s/ Paul Chapman____________________________   
        Name:  Paul Chapman 
        Title:  Director
 
5

--------------------------------------------------------------------------------


 
Citicorp North America, Inc.,
as Administrative Agent
 
By:  /s/ Myles Kassin___________________________    
        Name:  Myles Kassin
        Title:  Vice President
 
6

 
 